Citation Nr: 0308913	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  99-00 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating for right knee 
instability, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for right knee 
degenerative changes with limitation of motion, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and L.D.

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
March 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1998 and July 1999 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  In May 
1999, the veteran testified before a Hearing Officer at the 
VARO in Los Angeles.  The veteran had requested a 
videoconference hearing before a member of the Board, however 
in December 2000 he withdrew that request.

In a January 2001 decision, the Board remanded the veteran's 
claims to the RO for additional development.  In a September 
2002 decision, the Board denied the veteran's claim for a 
rating in excess of 20 percent for residuals of an arthrotomy 
of the left knee, and developed the issues of increased 
ratings for PTSD and right knee disability.  That development 
has been completed and the issues are again in appellate 
status.  

The Board additionally notes that in its January 2001 
decision, the issue with respect to the veteran's right knee 
disability was phrased as an increased rating for 
"postoperative right knee residuals with instability."  In 
reviewing the claims file, it appears the veteran has 
disagreed with the overall disability rating assigned for his 
right knee, which includes ratings for both instability and 
degenerative changes.  As such, the Board has recharacterized 
the issue on appeal, as noted on the cover page of this 
decision.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  PTSD has been manifested since the effective date of the 
grant of service connection by nightmares, interrupted sleep, 
exaggerated startle response, irritability, flashbacks, as 
well as social and occupational impairment.  

3.  Since the initiation of his claim, the veteran has 
evidenced occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; near-continuous panic or depression affecting the 
ability to function appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and an 
inability to establish and maintain effective relationships.  

4.  The evidence does not reflect during any stage of the 
veteran's claim, that PTSD resulted in psychotic 
symptomatology, gross impairment in cognitive and thought 
processes, or total occupational and social impairment.  

5.  The veteran is receiving the maximum allowable rating for 
instability of his right knee.  

6.  The veteran's right knee is not ankylosed.  

7.  The veteran's right knee evidences pain and crepitance 
throughout the entire range of motion, and there is 
limitation of extension to 20 degrees.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation to 70 percent for PTSD, 
effective from January 20, 1998, have been met  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§  3.400(o), 4.1, 4.2, 
4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2002).

2.  The criteria for an increased rating to 60 percent for a 
right knee disability (30 percent for instability and 50 
percent for limitation of motion) have been met.  38 U.S.C.A. 
§ 1155; 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.68, 4.71a, Diagnostic Codes 5257, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In a May 2001 letter, the RO informed the veteran of the VCAA 
and the evidence needed to substantiate his claims, the 
evidence he was responsible for obtaining, and the evidence 
VA would obtain.  These steps have served to advise the 
veteran of the evidence needed to substantiate his claims, of 
what evidence he was responsible for obtaining, and of what 
evidence VA was responsible for obtaining.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran reportedly received private therapy, and group 
therapy for PTSD from the Santa Barbara Vet Center.  
Summaries of his treatment from his treating psychologist are 
of record.  However, clinical notes for his individual and 
group therapy are not associated with the file.  The treating 
psychologist has summarized the veteran's complaints and the 
clinical findings of the veteran's treatment, but has not 
reported the existence of clinic notes, despite requests for 
these records. 

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  The veteran was provided VA 
examinations in January 2003 with respect to his service-
connected PTSD and right knee disability.  

The Board thus concludes that the notice and duty to assist 
provisions of the VCAA and the implementing regulations have 
been satisfied and accordingly, the Board will address the 
merits of the veteran's claims.  

Legal Criteria

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2002).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Diagnostic Code 5262, which provides that malunion of the 
tibia and fibula warrants a 10 percent evaluation if there is 
slight knee or ankle disability, a 20 percent evaluation if 
the knee or ankle disability is moderate, and a 30 percent 
evaluation if the knee or ankle disability is marked.  It 
further provides that nonunion of the tibia and fibula with 
loose motion requiring a brace warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2002).  

Ankylosis of a knee warrants a 30 percent evaluation if it is 
at a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  Ankylosis of a knee warrants a 40 
percent evaluation if it is in flexion between 10 and 20 
degrees or a 50 percent evaluation if it is in flexion 
between 20 and 45 degrees.  Extremely unfavorable ankylosis 
of a knee at an angle of 45 degrees or more warrants a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2002).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2002) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remission, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126.

Under the current criteria, a 50 percent evaluation requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotype speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

For a disability rating of 100 percent, the veteran must show 
total occupational and social impairment, due to such 
symptoms as: gross impairment in though processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130.   

The Global Assessment of Functioning (GAF) Scale involves 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  A score of 
31-40 reflects major impairment in several areas such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A score of 41-50 involves serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals) or serious 
impairment in social, occupational functioning (e.g., no 
friends, unable to keep a job).  A score of 51-60 involves 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers).  A score of 61-70 
reflects some mild symptoms (depressed mood and mild 
insomnia) or some difficulty in social or occupation 
functioning but generally functioning pretty well, with some 
meaningful interpersonal relationships.  DSM-IV.

Factual Background

In January 1998, the veteran filed an increased rating claim 
for his service connected right knee disability, and also a 
claim for service connection for PTSD.  

A radiographic study of the veteran's right knee in April 
1998 revealed mild degenerative spurring of the tibial 
spines.  There was also degenerative narrowing of the 
patellofemoral joint space.  

A VA examination report dated in April 1998, associated with 
the veteran's right knee, reflects the veteran's complaints 
of increasing right knee pain.  On clinical evaluation, the 
veteran was able to fully extend the knee to the zero degree 
position without pain.  He developed pain with flexion of the 
knee to the 110 degree position.  McMurray test was negative.  
The examiner's diagnosis included the opinion that 
degenerative arthritis was the cause of the veteran's right 
knee pain.  

A VA examination report dated in April 1998, associated with 
the veteran's PTSD, reflects the veteran's report that he 
didn't think he had any problem except for his temper when it 
came to authority and otherwise dealing with people.  He 
reported some anxiety, irritability, and intrusive memories.  
His sleep was reported for the most part as being all right.  
His current stressors were finances and relationships.  
Mental status evaluation revealed the veteran to be well 
groomed.  There was no evidence of psychosis.  Cognition, 
orientation, memory and speech were within normal limits.  
There was no suicidal or homicidal ideation expressed.  The 
examiner's diagnosis included no psychiatric diagnosis.  The 
veteran's GAF was reported as 80.  It was further noted that 
the veteran likely had symptoms in the past which would 
qualify for a diagnosis of PTSD.  Thus, it was possible that 
in the future, likely only under significant stress, the 
veteran could develop PTSD symptoms.  

A statement from the veteran, dated in November 1998, notes 
that his right knee was highly unstable when walking or 
moving.  Furthermore, if there was any amount of external 
rotation force applied to the foot or tibia this caused 
extreme knee pain.  The veteran also noted that his knee pain 
awakened him at least one or twice a night.  He reported that 
he worked as a chiropractor and his ability to move about, 
bending and lifting patients was compromised.  

An examination report from Larry Decker, Ph.D., of the Santa 
Barbara Vet Center, dated in January 1999, reflects Dr. 
Decker's impression that the veteran appeared to manage his 
PTSD symptoms through intellect, but was now beginning to 
show signs of distress as his defenses became less effective.  
The veteran's symptoms were noted as anger, intrusive 
thoughts, problematic relationship issues, and sleep 
difficulty.  

An examination of the veteran's right knee was conducted in 
March 1999 by William Gallivan, Jr., M.D.  An examination 
report notes the veteran's complaints of pain and decreased 
functional ability.  On clinical evaluation, there was 8 
degrees of varus in the right knee with range of motion from 
0-110 degrees.  There was severe crepitance in the right knee 
with varus/valgus instability secondary to collapse of the 
medial joint space.  There were positive patellofemoral 
signs, without anterior/posterior instability, and severe 
joint pain on McMurray's testing.  Radiographic studies were 
reported as revealing collapse of the right medial joint 
space, which had been shown as progressing since 1994, as 
well as patellofemoral osteoarthritis.  Dr. Gallivan's 
impression was right knee osteoarthritis.  He advised that 
the veteran avoid any squatting, kneeling, running, jumping, 
and climbing.  The veteran was also advised to avoid 
excessive standing and weight bearing, and that he should 
rest for a period of time after standing and walking for more 
than 30 minutes.  

A fee-basis psychiatric examination report, dated in May 
1999, notes the veteran's complaints of difficulty 
communicating with others due to irritability and anger 
outbursts.  Mental status evaluation revealed good eye 
contact and speech having a normal rate and rhythm.  Memory, 
concentration, and abstractions were intact.  The veteran was 
alert and oriented in all four spheres, insight and judgment 
were fair, and fund of knowledge adequate.  His mood was 
described as euthymic, affect was full and congruent, and he 
denied any suicidal or homicidal ideation.  Furthermore, the 
veteran had no loosening of associations, did not demonstrate 
any tangentiality, no evidence of intrusive paranoia or 
delusions, and there was no evidence of any flight of ideas.  
The veteran was noted as maintaining a bright and stable 
affect through the evaluation.  The examiner's diagnosis was 
PTSD with a current GAF of 63, and a GAF of 63 for the past 
year.  

The examiner further noted that the veteran's temper problems 
and paranoia could be due to substance abuse, and that it was 
difficult to differentiate the effects of PTSD from alcohol 
and marijuana abuse.  The veteran's PTSD was noted as 
possibly contributing to his social isolation and 
irritability, as well as causing difficulty with memory and 
concentration, and there were not otherwise objective 
manifestations during the examination to substantiate 
subjective complaints.  The examiner further noted that the 
veteran was able to maintain gainful employment as a 
chiropractor and had a significant social relationship with 
his girlfriend.  

During an RO hearing in May 1999, the veteran reported an 
increase in anger, irritability, sleep disturbance, 
nightmares, and intrusive thoughts.  He also testified that 
his symptoms were having a negative effect on his 
chiropractic business.  A psychologist, who was treating the 
veteran, also testified that the veteran had been denying his 
symptoms all these years and had now come to terms with the 
fact that he had a problem.  With respect to his right knee, 
the veteran stated that the weightbearing surface of the knee 
had been damaged severely and as a result, there was bone on 
bone grinding and no stability with any medial stress.  The 
veteran testified that the pain was excruciating in his right 
knee and was causing bowleggedness of the leg as the 
degeneration became more severe.  The veteran also indicated 
that he did wear a brace on his knee on occasion, but that 
the pressure of the brace caused him knee pain.  Furthermore, 
the veteran testified that he occasionally played golf, and 
used a cart to get around the course.  

A September 1999 clinic note reflects the veteran's complaint 
of pain with rotation of his right knee.  The Apley grind 
test was suggestive of potential meniscal involvement.  The 
veteran sought a prosthetic brace for his knee.  

A treatment summary from Dr. Decker, dated in November 1999, 
reflects a report that the veteran had been attending both 
group and individual treatment sessions for the symptoms of 
PTSD at the Santa Barbara Vet Center since March 1998.  Dr. 
Decker noted that the veteran continued to struggle daily 
with fear of loss of control, anger, intrusive thoughts, 
anxiety, and avoidance of Vietnam-related material.  These 
symptoms were noted to be interfering in both his regular 
employment and his primary interpersonal relationship.  The 
diagnosis was PTSD, with stress in his primary relationship.  
A GAF score of 50 was assigned.  

In a statement, dated in December 1999, the veteran 
complained of chronic nightmares due to his experiences in 
Vietnam.  He reported that this resulted in decreased sleep 
and he awakened angry due to a lack of sleep.  He also 
reported that he was angry all the time and that this 
affected his relationship with his fiancé.  Furthermore, the 
veteran reported he went to work very stressed and anxious 
and this caused him problems with his patients and other 
chiropractors in his practice.  He described having very 
violent thoughts towards certain people who he felt had 
cheated him out of money.  

In a treatment summary dated in January 2000, Dr. Decker 
reported that the veteran's PTSD symptoms were interfering 
with his interpersonal, social, and business relationships.  
It was noted that the veteran was argumentative and exhibited 
startle response, both of which made the veteran feel as if 
he were losing control and brought up feelings of panic.  The 
veteran was also noted to spend a large amount of energy to 
maintain emotional control.  Furthermore, the veteran's 
ongoing guilt feelings about experiences in the war and his 
need for control intruded and interfered on his daily life.  
Dr. Decker's diagnosis was PTSD with stress in the veteran's 
primary relationship and poor work results.  A GAF of 50 was 
assigned.  

A February 2000 clinic note reflects the veteran's report of 
feeling more depressed.  The veteran reported increased 
nightmares and intrusive thoughts.  He indicated that he 
wished he would die but that he wouldn't kill himself.  
Another clinic record that same month, notes the veteran's 
report of feeling irritable and having occasional feelings of 
rage.  Anxiety attacks were reported as being reduced, and 
the veteran reported financial stress associated with his 
chiropractic business and the lack of financial assistance 
from his live-in girlfriend.  The veteran reported that he 
usually got enough sleep.  The impression was anxiety 
disorder, not otherwise specified.  

A July 2000 clinic note reflects the veteran's report of 
feeling depressed and suicidal.  He indicated that his 
financial situation continued to contribute to his depressive 
thoughts.  The veteran's PTSD symptoms were highly elevated 
with isolation and increased panic attacks.  The panic 
attacks were noted as occurring daily with increased 
intensity.  A clinic note, dated in September 2000, reflects 
findings that the veteran had significantly less anxiety and 
panic attacks, although he was still very depressed because 
of his practice.  He indicated he felt a failure.  Mental 
status evaluation revealed no suicidal ideation or psychosis, 
and the veteran was found logical and coherent.  The 
diagnosis was anxiety disorder and adjustment disorder.  

A psychiatric evaluation report from H.R. Komos, M.D., dated 
in October 2000, reflects the veteran's complaints of chronic 
and intense anger leading to repeated depression.  The 
veteran's present illness was described as depression, 
constant worry, sleep difficulties, irritability, nightmares, 
lack of focus and purpose in life, isolation, a tendency 
towards negative and oppositional behavior, as well as 
withdrawal from human contacts.  Dr. Komos also noted that 
there were clear anniversary reactions.  On clinical 
evaluation, the veteran's affect was morose, apprehensive, 
anxious and blunted, but not inappropriate.  Speech was 
clear, fluent and not pressured or halting.  There was no 
indication of loosened associations or bizarre thinking.  
There were no signs of paranoia or delusional or 
hallucinatory thinking.  Abstract thinking was intact, as was 
attention and concentration.   

Dr. Komos' conclusion was that the veteran's functioning was 
so adversely affected by symptoms of PTSD that he was in 
essence totally isolated socially, in his community, and in 
his work environment.  His symptoms were noted as being 
associated with almost all daily activities, were totally 
incapacitating and resulted in a profound retreat from mature 
behavior.  Dr. Komos noted that the veteran was demonstrably 
unable to obtain or retain employment or to function 
independently, having repeatedly failed to do so as a 
consequence of his symptoms.  His disability, due to PTSD, 
was noted as total.  Dr. Komos' diagnosis was PTSD with an 
inability to function, and a GAF score of 30.  

A November 2000 clinic note reflects findings of moderate to 
severe depressive symptoms.  There was continued loss of 
interest in activities, difficulty sleeping, some use of 
alcohol, and reports of feeling like a failure.  A December 
2000 clinic note reflects occasional panic attacks mostly in 
context of financial worries.  

In January 2002, the veteran underwent a fee-basis 
examination for VA purposes.  He complained of decreased 
motion and instability in his right knee with pain around the 
medial condyle.  The veteran reported that he had 
excruciating pain in his right knee and constant flare ups 
lasting four days to four weeks.  This reportedly affected 
all of his functions, including his work as a chiropractor.  
The veteran's gait was noted as abnormal due to a slight 
limp.  He had limited function in standing and walking due to 
bilateral knee pain.  He was noted to make extensive use of 
his arms to stand.  

The veteran's right knee was swollen, and there was pain, 
weakness, fatigability and lack of endurance throughout the 
range of motion.  Drawer and McMurray tests were positive 
with mild lateral instability and subluxation.  There was 
reported extension to 0 degrees and flexion to 20 degrees.  
Radiographic study of the right knee revealed mild marginal 
osteoarthritis with minimal joint space narrowing.  The 
examiner's diagnosis was status post right knee injury with 
residuals of advanced osteoarthritis of the right knee, with 
instability and internal derangement.  The examiner noted 
that the veteran would have good and bad days at work with 
respect to his right knee.  Furthermore, his daily activities 
might be limited significantly involving recreational 
activities, although the veteran reportedly stated that he 
still golfed with a cart.  

A statement from the veteran's treating VA psychologist, 
dated in April 2002, reflects that during individual and 
group counseling sessions the veteran showed poor grooming, 
problems with orientation to time, frequently displayed and 
reported that he had concentration and memory difficulties 
such as remembering people's names.  The veteran also was 
noted to lack focus and to disassociate during his PTSD group 
sessions.  It was noted that the veteran dissociated and that 
he had problems with depersonalization daily.  The veteran 
was noted to have been taking antidepressants for both his 
daily sleeping activities since early 2000.  

Furthermore, the psychologist indicated that the veteran had 
panic attacks once per week and that medication helped reduce 
his intrusive thoughts and flashbacks from approximately 2-3 
times per week to twice per month.  He expressed passive 
suicidal ideation and homicidal fantasies regularly without 
intent, and had a daily problem with road rage.  The veteran 
continued to have issues of trust with difficulty attaching 
to others given the survivors guilt related to events in 
Vietnam.  

The psychologist added that the veteran's difficulties with 
authority, intolerance for mistakes, anger and rage had 
resulted in his inability to maintain relationships and 
employment outside of himself.  This had caused him major 
problems in trying to partner with others both in his 
personal and professional life.  The veteran did not appear 
at the present to be employable outside of his practice and 
it appeared questionable as to whether he would be able to 
maintain his practice.  

Additional VA individual and Group therapy progress notes 
reflects the veteran's continued work with grief issues, 
relationships, and self destructive behaviors.  The veteran 
was noted to be sad and depressed in most instances and that 
he had recurrent panic attacks.   

A VA examination of the veteran's right knee, conducted in 
January 2003, reflects the veteran's report of decreased 
motion and instability with pain around the medial condyles.  
Symptoms include pain, weakness, stiffness, recurrent 
subluxation, swelling, inflammation, instability, locking, 
clicking, fatigue and lack of endurance.  The pain was noted 
as excruciating with constant flare ups.  He reported average 
daily pain in the right knee of 5/10 increasing to 9/10 
during flare ups.  Walking, especially up stairs and inclines 
caused his flare ups.  The flare ups lasted between four days 
and four weeks, affecting all of his functions, including his 
work as a chiropractor.  The veteran still had problems 
vacuuming, walking, cooking, pushing a lawnmower, climbing 
stairs, gardening and taking out the trash.  

On clinical evaluation, the veteran exhibited an antalgic 
gait with excessive limping on his right leg.  There was a 
moderate bilateral varus alignment.  The right knee did not 
exhibit erythema, ecchymosis, masses, soft tissue swelling or 
effusions.  There was coarse crepitus in the right knee with 
flexion and extension.  There was mild right quadriceps 
atrophy with right quadriceps circumference measured at 45 cm 
and 47 cm on the left.  There was tenderness on palpation 
over the medial joint line, but no tenderness or deformity in 
the popliteal fossa.  Right knee active/passive extension was 
negative 20 degrees and negative 10 degrees, respectively 
with extension lacking 20 to 10 degrees.  Active/passive 
flexion of the right knee was 80 degrees and 90 degrees 
respectively with pain at the extremes of extension and 
flexion.  There was no evidence of ankylosis.  In addition, 
there was 1+ valgus laxity in the right knee; positive 
patello-femoral grinding test in the right knee; negative 
bulge sign/ballottement test for joint effusions; and 
negative McMurray, Lachman, and Drawer's sign.  A 
radiographic study was reported as revealing mild 
osteoarthritis in the medial and patellofemoral joints.  

The examiner's diagnosis was post-traumatic right medial 
compartment arthritis.  It was additionally noted that the 
examination had revealed a minus 20 degree ability to fully 
extend the veteran's right knee actively.  With assistance 
(passive), the veteran was able to extend his right knee to 
minus 10 degrees.  This also was the case with respect to 
flexion where the veteran was able to flex his right knee to 
80 degrees and with assistance, to 90 degrees.  

A VA examination to assess the veteran's PTSD, also in 
January 2003, reflects that the veteran had been taking 
Wellbutrin, Serzone, lorazepam and trazodone every day for 
two years.  He was noted to have had clear episodes of major 
depression, which were in remission, with no history of 
mania, hypomania, or psychiatric hospitalization.  In 
addition, there was no history of suicidal attempts.  He had 
reportedly been sober for 20 years.  He reported intrusive 
memories of his Vietnam experiences.  He exhibited avoidance 
and numbing tendencies.  He also reported a longstanding 
problem with impulsive anger, irritability, hostility and 
impatience.  The examiner noted that the veteran broke down 
and began to cry during the interview, and that he continued 
with inappropriate, irrational, and excessive guilt from his 
alleged actions and inactions in Vietnam.  

The examiner also noted that the veteran's interpersonal 
relationships had been markedly interfered with by his PTSD 
symptoms.  With respect to vocational functioning, the 
examiner noted that it had remained fairly good up until the 
last few years, but it had been declining progressively for 
at least the last five years.  The veteran reported having 
financial problems in part due to the glut of chiropractors 
in his area as well as due to his poor ability to have good 
working relationships with his referral sources due to his 
PTSD symptoms.  

On mental status evaluation, the veteran was noted as well 
groomed without verbal abnormality.  Mood was reported as 
euthymic but becoming quite anxious and intense when talking 
about Vietnam.  Affect was in the fair range, with 
appropriate thought content.  There were no delusions, 
hallucinations, or suicidal/homicidal ideation.  There was 
intact cognitive functioning with no memory deficits.  The 
examiner's diagnosis included PTSD and major depression in 
complete remission.  A GAF of 40 was reported.  The examiner 
commented that the prognosis for improvement in PTSD 
symptoms, vocational functioning, or interpersonal 
relationships was poor.  He also indicated that the veteran's 
had at least moderately severe PTSD and that the GAF score 
was predominantly due to PTSD symptomatology.  

The examiner also commented that the veteran's PTSD symptoms 
had not interfered much with his vocational or educational 
functioning for about the first 20 years after Vietnam.  
However, the disability had been worsening for the past five 
years.  However, interpersonal relationship impairment had 
been quite marked since the veteran's return from Vietnam and 
remained marginal.  Furthermore, personal distress from PTSD 
symptoms was currently markedly high.  

Analysis

Post-traumatic stress disorder

Since the veteran has appealed the RO decision assigning an 
initial 10 percent evaluation for his PTSD, the Board must 
consider whether the case warrants the assignment of separate 
ratings for separate periods of time, based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  The veteran was service 
connected for PTSD and awarded 10 percent in a July 1999 
Hearing Officer's decision.  In a January 2000 rating 
decision, the RO increased the veteran's disability rating 
from 10 percent to 30 percent, and thereafter to 50 percent 
in a June 2002 rating decision.  All awards were effective 
from the date of claim, January 20, 1998.  

The VA examination reports in April 1998 and May 1999 reflect 
at most mild symptomatology from PTSD.  The reports from Dr. 
Decker reflect that the veteran's symptoms were serious.  In 
each instance he reported a GAF of 50.  A GAF score of 50 is 
reflective of serious symptomatology.  Dr. Decker also noted 
that PTSD interfered with the veteran's interpersonal, 
social, and business relationships.  .  

All subsequent medical reports and opinions have reflected 
serious impairment due to PTSD symptomatology.  A treating VA 
psychologist noted in April 2002 that the veteran's symptoms 
resulted in his inability to maintain relationships and 
employment outside himself.  The VA examination report in 
January 2003 noted that the veteran's symptomatology had 
resulted in marked impairment both socially and 
occupationally.  The veteran was noted to have moderately 
severe PTSD and was assigned a GAF of 40, indicative of major 
impairment.  The examiner commented that the veteran's 
interpersonal relationships had been quite marked since his 
return from Vietnam and remained marginal.  

In the Board's opinion, this level of symptomatology more 
nearly approximates the criteria for a 70 percent rating than 
for any other evaluation.  Furthermore, the veteran has been 
noted as being socially impaired and apparently is unable to 
maintain personal relationships due to a tendency to become 
depressed, angry, irritable, and withdrawn.  Accordingly, the 
Board finds the evidence is in favor of a grant to 70 
percent.  The veteran's PTSD results in an inability to 
establish and maintain effective relationships with 
occupational and social impairment due to deficiencies in 
most areas, such as work, family relations, and mood.  .  
38 C.F.R. § 4.130, DC 9411.  

The Board is cognizant of Dr. Komos' report that the 
veteran's symptoms resulted in total social and occupational 
impairment.  Dr. Komos concluded in part that the veteran's 
symptoms were "totally incapacitating and resulted in a 
profound retreat from mature behavior," and that the veteran 
was "demonstrably unable to obtain or retain employment or 
to function independently."  While the veteran's symptoms 
have shown an increase in severity, as is reflected in the 
award of a 70 percent rating, there is no basis in the record 
for Dr. Komos' conclusions.  In this respect, the veteran 
continues to work as a chiropractor and he himself has 
reported he is not sure if his loss of business is due to the 
number of chiropractors in the area or the result of his PTSD 
symptoms.  Furthermore, the veteran interacts with clients 
associated with his chiropractic business, and he is involved 
in a relationship albeit one that appeared to be very 
strained.  Therefore, the evidence does not reflect total 
occupational and social impairment.  As such, a 100 percent 
evaluation is not warranted.  38 C.F.R. § 4.130, DC 9411.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

In this case the veteran's disability has not required any 
periods of hospitalization.  Therefore, need for frequent 
periods of hospitalization has not been shown.  His 70 
percent evaluation contemplates significant interference with 
employment.  The fact that he has been able to maintain 
employment as a chiropractor throughout the appeal period 
suggests that PTSD does not cause interference with 
employment beyond the 70 percent level.  Therefore, the Board 
finds that the disability does not present such an unusual 
disability picture that referral for extraschedular 
consideration is warranted.

While April 1998 and May 1999 VA examination reports reflect 
at most mild symptomatology associated with the veteran's 
PTSD, Dr. Decker has reported the veteran repressed his 
symptoms for many years.  The VA examiner in January 2003, 
following a review of the claims file and interview of the 
veteran, remarked that the veteran's symptoms had worsened 
over the last five years and that interpersonal relationship 
impairment had been quite marked since the veteran's return 
from Vietnam and remained marginal.  As such, resolving all 
doubt in favor of the veteran, the Board finds the 70 percent 
rating is warranted from the effective date of service 
connection, January 20, 1998.

Right knee disability

In VAOPGCPREC 23-97, VA's General Counsel held that when a 
claimant has a disability rating under DC 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis and limitation of motion sufficient to warrant a 
zero percent rating under DC 5260 or DC 5261, a separate 
rating is available under DC 5003 or DC 5010.  As noted 
above, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 
veteran's right knee disability is being evaluated both for 
instability under DC 5257 as well as degenerative changes 
under DC 5010. 

In reviewing the evidence of record, the veteran was service 
connected for residuals of a right knee injury in June 1973 
and awarded a 10 percent evaluation under DC 5257.  In a 
February 1975 rating decision, the veteran's disability was 
continued following a right knee arthrotomy.  On VA 
examination in March 1979, there was X-ray evidence of slight 
narrowing of medial compartment as well as minimal femoral-
patella degenerative changes.  The veteran reported 
instability in his right knee.  An April 1979 rating decision 
continued his 10 percent rating.  

In a July 1998 rating decision, the RO granted the veteran a 
separate 10 percent rating for osteoarthritis of the right 
knee under DC 5010.  Subsequently, in July 1999, the veteran 
was awarded a 20 percent disability rating for status post 
residuals of a right knee arthrotomy under DC 5257.  In this 
respect, the award contemplated moderate instability in the 
right knee.  In March 2002, the rating was increased to 30 
percent, the highest available rating under DC 5257.   

As noted above, the veteran's right knee is arthritic which 
has been identified on radiographic study as mild in 
severity.  The arthritis has been noted to be causing the 
veteran's right knee pain.  There is severe crepitance in the 
knee with varus/valgus instability secondary to the collapse 
of the medial joint space.  Dr. Gallivan advised the veteran 
against squatting, kneeling, running, jumping, and climbing, 
and that the veteran should only stand and weight bearing on 
the knee when needed.  

In April 1998, range of motion of the veteran's right knee 
was 0-110 degrees, with pain at flexion at 110 degrees.  A 
March 1999 report from Dr. Gallivan also noted range of 
motion to be 0-110 degrees.  The fee-basis VA examination in 
January 2002 noted extension to 0 degrees and flexion to 20 
degrees, apparently due to swelling.  The examiner noted pain 
throughout the range of motion of the right knee along with 
weakness, fatigability and lack of endurance.  A subsequent 
VA examination in January 2003 noted active extension to be 
negative 20 degrees and active flexion to 80 degrees.  There 
was course crepitus in the right knee with extension and 
flexion.  

With respect to the issue of instability, the veteran is 
receiving the highest disability under DC 5257 for recurrent 
subluxation and lateral laxity.  Thus, a higher rating for a 
right knee disability under this diagnostic code is not 
warranted.  38 C.F.R. § 4.71a, DC 5257.  

The veteran retains the ability to move his right knee, 
therefore a rating for ankylosis under DC 5256 is not 
warranted. 

Flexion of the veteran's right knee was limited to 20 degrees 
on examination in January 2002.  Under DC 5260, flexion 
limited to 30 degrees warrants a 20 percent evaluation.  
Flexion limited to 15 degrees warrants a 30 percent 
evaluation.  Since the limitation of 20 degrees more 
approximates the higher rating, the veteran would warrant a 
30 percent evaluation.  38 C.F.R. §§ 4.7, 4.71a, DC 5260.  
During the most recent examination, the veteran's right knee 
was limited in active extension to negative 20 degrees.  
Flexion was to 80 degrees actively.  Under DC 5261, extension 
limited to 20 degrees would warrant a 30 percent rating.  

Since both DC 5260 and DC 5261 rate limitation of motion, 
evaluating the veteran's right knee disability under both 
diagnostic codes violates the rule against pyramiding.  As 
such, the veteran's limitation of motion is considered under 
the more favorable diagnostic code, DC 5261.  38 C.F.R. 
§ 4.14. 

The Board has considered the veteran's disability under 
§ 4.40, § 4.45 and § 4.59.  The veteran has complained of 
increased functional impairment during flare-ups due to pain.  
Both pain and coarse crepitus were reported during the entire 
range of motion testing of the veteran's right knee.  A part 
which becomes painful on use must be regarded as seriously 
disabled.  Given the veteran's consistent complaints, and 
consideration of additional limitation of extension on 
prolonged or repeated use, the Board finds a 50 percent 
evaluation is warranted for limitation of extension of the 
right knee to 15 degrees.  This is the maximum allowable 
rating.  38 C.F.R. § 4.71a, DC 5261.  

The veteran's service-connected disabilities of the right 
knee consist of instability rated as 30 percent disabling and 
limitation of extension rated as 50 percent disabling.  
Therefore, the combined service- connected disability rating 
for the right lower extremity is 70 percent.  See 38 C.F.R. § 
4.25 (combined ratings table).

However, it should be noted that a 70 percent rating for a 
right knee disability violates the amputation rule, which 
allows for no more than a 60 percent rating for the veteran's 
entire right knee disability.  See 38 C.F.R. §§ 4.68, 4.71a, 
DC 5164 (2002).  As such, an increase to 60 percent for the 
veteran's right knee disability, to include instability and 
limitation of motion due to degenerative changes, is 
warranted.  38 C.F.R. § 4.71a, DCs 5257, 5261.  


ORDER

The criteria for a 70 percent rating for PTSD, effective from 
January 20, 1998, is granted.  

Entitlement to an increased rating to 60 percent for a right 
knee disability is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

